DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 01/19/2022, is acknowledged.

3.  Claims 1, 3-7, 13-16, 18-24 are pending an under examination.

 
4.  The following new ground of rejections are necessitated by the amendment submitted 01/19/2022

 
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1, 3-7, 13-16, 18, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. 10087259, for the reasons of record.

 Applicant’s arguments, filed 01/19/2022, have been fully considered, but have not been found convincing.


Applicant submits that Rudensky fails to disclose any IgG antibody against CCR8 that is a CCR8-neutralizing antibody as set forth in the claims.  

This is not found persuasive for the following reasons: 

The specification at [0040] defined “CCR8-neutralizing antibody” as follows:

the present invention is preferably a CCR8-neutralizing antibody from the viewpoint of suppressing the intratumoral accumulation of Treg cells or macrophage cells. The CCR8-neutralizing antibody means an antibody having neutralizing activity against CCR8. Whether or not the antibody of the present invention has neutralizing activity against CCR8 can be determined by measuring the presence or absence of suppression of the physiological effect of CCL1 on CCR8. Examples thereof include, but are not limited to, the measurement of the binding of CCL1 to CCR8, the migration of CCR8-expressing ++ level by CCL1, and variation in the expression of a gene sensitive to CCL1 stimulation. 

The prior art of Rudensky teaches claims methods of treating cancer (specifically, breast carcinoma, colon carcinoma, See Fig. 2-4, 7 ligand, Lung cancer, renal cell carcinoma (i.e., kidney cancer); gastrointestinal carcinomas (i.e., sarcoma) (col., 28, lines 44-45) by administering to a cancer patient who has a tumor in which CCR8 on tumor-infiltrating Treg cells is overexpressed relative to its level on circulating blood Treg cells, an antibody agent comprising CDRs of an antibody that binds specifically to CCR8 so that the antibody agent binds specifically to CCR8 (against CCR8) and tumor-infiltrating Treg cells are specifically depleted (i.e., suppressing the intratumoral accumulation of Treg cells) in the subject, to a greater extent than are normal-tissue infiltrating T-cells (issued claim 1), wherein the CCR8-targeting agent comprises an antibody any appropriate isotype, including IgG (e.g., IgG1, IgG2, IgG3, IgG4) (see col., 20, lines 47-53 and col., 5, lines 25-26).  The `259 patent teaches useful assays for identifying and/or characterizing agents that effectively deplete Treg cells including assess ADCC activity (see col., 23, lines 24-27).   The Fc region of naturally-occurring antibodies binds to elements of the complement system, and also to receptors on effector cells, including for example effector cells that mediate cytotoxicity. As is known in the art, affinity and/or other binding attributes of Fc regions for Fc receptors can be modulated through glycosylation or other modification. In some embodiments, antibodies produced and/or utilized in accordance with the present invention include glycosylated Fc domains, including Fc domains with modified or engineered such glycosylation (col., 5, lines 25-26).

Applicant does not provide evidence that that the prior art Treg depleting anti-CCR8 antibodies are not neutralizing antibodies as argued, depletion of Treg would suppress the accumulation of Treg cell because the Treg cell would no longer exist. Applicant’s argument dose not state as why the prior art tumor-infiltrating Treg cells depleting anti-CCR8 antibodies of Rudensky are considered not neutralizing anti-CCR8 antibodies. By definition the Treg cell depleting anti-CCR8 antibodies are neutralizing antibodies in the absence of evidence to the contrary.   The instant methods do not negate or preclude the tumor-infiltrating Treg cells depleting anti-CCR8 antibodies of Rudensky nor does applicant provide objective evidence to distinguish the prior art from the claimed invention.  

Also, See Perricone v. Medicis Pharm, Corp., 432F.3d 1368, 1376 (Fed. Cir. 2005) ("This court rejects the notion that one of these [fourteen skin benefit] ingredients cannot anticipate because it appears without special emphasis in a longer list.   To the contrary, the disclosure is prior art to the extent of its enabling disclosure").  In the instant case, to the contrary, Rudensky specifically discloses the treatment of cancer who has a tumor in which CCR8 on tumor-infiltrating Treg cells is overexpressed relative to its level on circulating blood Treg cells with an antibody agent comprising CDRs of an antibody that binds specifically to CCR8 so that the antibody agent binds specifically to CCR8 (against CCR8) and tumor-infiltrating Treg cells are specifically depleted (i.e., suppressing the intratumoral accumulation of Treg cells) in the subject, to a greater extent than are normal-tissue infiltrating T-cells.  IgG anti-CCR8 antibodies of Rudensky would have the highest ADCC activity and therefore highest depletion effect.  The skilled worker would .


7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1, 3-7, 13-16, 18-20 and 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10087259  in view of Iida et al (Clin . Cancer Res . , 12 ( 9 ) : 2879 - 87 ( 2006 )) for the reasons of record.

9.  Claims 1, 3-7, 13-16, 18-24  are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10087259 and optionally WO2013131010 in view of Iida et al (Clin . Cancer Res . , 12 ( 9 ) : 2879 - 87 ( 2006 )) and US 20180000931.


Applicant’s arguments, filed 01/19/2022, have been fully considered, but have not been found convincing.

Applicant points that the claimed IgG CCR8 antibody with ADCC activity has an  the unexpectedly superior cancer treatment capability over other antibodies disclosed in Rudensky based on Dohi declaration.   Applicant submits that Applicant’s argument is based on the unexpectedly superior results of the claimed method compared to what’s disclosed in the closest prior art, not based on the lack of reasonable expectation of success in achieving the claimed invention.

However, IgG CCR8 antibody with ADCC activity was taught by Rudensky.  It seems that Dohi declaration only confirms what was already believed to be the case that IgG antibodies have the highest ADCC effector activity compared to other antibody isotypes and therefore the highest depletion effects.  It maintained that Rudensky teaches that use of IgG anti-CCR8 antibodies that bind specifically to CCR8 and depleting tumor-infiltrating Treg cells in the subject, to a greater extent than are normal-tissue infiltrating T-cells to treat cancer.
 
With respect to the Dohi Declaration, it is well known that ADCC effector function is high for isotype IgG and the isotypes IgA, IgE and IgM lack ADCC effector function.  In the review of Van Erp (Front. Immunol., 22 March 2019) which teach that antibodies consist of two functional domains: the variable antigen-binding fragment (Fab) and the constant fragment (Fc) that interacts with FcRs and C1q. The isotype of the Fc domain (IgA, IgD, IgE, IgG, and IgM) 

Accordingly, the results shown in Dohi declaration are expected results and not unexpectedly surprising because IgG isotype are known to have ADCC effector activity. 

Applicant submits that the Examiner alleges that using the anti-CCR8 antibodies of and WO2013131010 in cancer treatment would result in the asserted unexpected result. See Page 7 of the office action. Applicant, however, notes that the unexpected results must be compared with the closest prior art, not with the combination of references. As MPEP 716.02(e)(III) discloses, “although evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art. In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987) (Newman, J., concurring) (Evidence rebutted prima facie case by comparing claimed invention with the most relevant prior art. Note that the majority held the Office failed to establish a prima facie case of obviousness.); In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966) (Requiring applicant to compare claimed invention with polymer suggested by the combination of references relied upon in the rejection of the claimed invention under 35 U.S.C. 103 ‘would be requiring comparison of the results of the invention with the results of the invention.’ 357 F.2d at 422, 148 USPQ at 714.).”

This was not found persuasive because the closest art in this case is Rudensky which reaches the IgG anti-CCR8 antibodies.  Since Applicant shows that the IgG anti-CCR8 antibody is superior to other isotype, then the Rudensky teaches the same superior unexpected results provided by the Dohi declaration.   It is further noticed that the declaration fails to show that the superior unexpected result was due to the ADCC activity effect of the IgG isotype as claimed.

According to the MPEP §716.02(e), the claimed invention must be compared with the closest subject matter that exists in the prior art. For example: Assume that the closest prior art is the Smith reference, and that the examiner cannot apply a 102 rejection based on Smith because Smith fails to disclose one of the claimed limitations. The Jones reference teaches the missing limitation. The examiner applies a rejection of the claims under 35 U.S.C. 103(a) over Smith in view of Jones, which establishes a prima facie case of obviousness. To rebut the prima facie case of obviousness, the applicant is required to compare the claimed invention with only the Smith reference. Applicant is NOT required to compare the claimed invention with an invention (e.g., a product, device, or process) suggested by the combination of Smith in view of Jones, since this would be comparing applicant’s invention against itself. In the instant case, the declaration 

Importantly, Declaration does not address the limitation presented in claims 19-21, Fucose free Fc and combination therapy with nivolumab and compare the results to Rudensky.   


The prior art teaches the same benefited of unexpected results.  Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  The issue is whether the properties differ to such an extent that the difference is really unexpected.  There is nothing unextend in Applicants’ results because the combined reference teachings arrived to the same unexpected results of IgG anti-CCR8 antibodies of Rudensky in the treatment of cancer to deplete tumor-infiltrating Treg cells and obtain the same results.  Accordingly, the unexpected results were known in the prior art that IgG isotype has the highest ADCC effector activity.  Therefore, one of ordinary skill in the art at the time of the invention was made aware of 
known fact that IgG produces the best ADCC activity would use the IgG isotype of Rudensky’s anti-CCR8 antibodies to possess the expected beneficial results which would have been produced by using IgG antibodies.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  

Moreover, the teachings of WO2013131010 is optionally.   It remains the Examiner’s position that the one of ordinary skill in the art would have had a reasonable expectation of success use the IgG anti-CCR8 antibodies of Rudensky in the treatment of cancer to deplete tumor-infiltrating Treg cells and obtain the same results.  

Applicant submits that Rudensky discloses various types of antibodies including IgG, IgA, IgE and IgM as equivalent, and from reading Rudensky, one of ordinary skill in the art would not have expected IgG antibody to be superior compared to the other antibodies. Previous filed Dohi declaration, however, has shown that the claimed IgG antibody is superior to the other antibodies disclosed in Rudensky. Accordingly, the claimed invention is not obvious at least based on the unexpectedly superior results of using the claimed IgG antibody as set forth in the claims as discussed during the interview.

However, Rudensky was applied under 102 rejection which meet Applicant’s claim limitation, the use of declaration cannot overcome are rejection based on 102 art.  The 103 rejections applied to the limitations recited in claims 19-21 for the recitation of “antibody against CCR8 is .  

10.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 1, 3-7, 13-16, 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-17 of copending Application No. 17134775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `775 application claims the use of IgG anti-CCR8 antibodies in the treatment of cancer that anticipates instantly claimed method.



12.  Claims 1, 3-7, 13-16, 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17085040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `040  application claims the use of IgG anti-CCR8 antibodies in the treatment of cancer that anticipates instantly claimed method.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments, filed 01/19/2022, have been fully considered, but have not been found convincing.

Applicant will address the NS-ODP upon indication that the claims are otherwise allowable.

The rejections are maintained until the rejection are addressed.

 
12.  No claim is allowed.

13.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


(i) Barshesheta et al et al (PNAS June 6, 2017 114 (23) 6086-6091) teach that human CCR8 has four known ligands: CCL1, CCL8, CCL16, and CCL18 (see page 6086, 1st ¶ under results).  Barshesheta teaches that of the four CCR8 ligands, CCL1 is unique in potentiating the suppressive function of human Treg cells.

(ii) Zen et al (Journal of Hepatology, 59(5):1059-1064, 2003) teaches that in contrast to other chemokines and chemokine receptors, CCL1 and CCR8 have not been well studied, probably because of the lack of a seemingly reliable antibody against human CCL1 and CCR8 (page 1062, left col., 1st ¶). 

14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

 
15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 8, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644